Per Curiam:

The only error complained of in this case is the granting of a new trial. There were several grounds set out in the motion, one of which was that the verdict of the jury was not sustained by sufficient evidence. The court did not declare upon which ground the motion was granted. This court therefore cannot say that it was not because the evidence was not sufficient to uphold it. In such cases this court will not undertake to weigh the evidence, but, where the evidence is conflicting, will confirm the order of the court granting a new trial. (Land Co. v. *676Lewis, 53 Kan. 750, 37 Pac. 108; McCreary, Sheriff, v. Hart, 39 Kan. 216, 17 Pac. 839; Black v. Berry, 40 Kan. 489, 20 Pac. 194; McCrum v. Corby, 15 Kan. 112.) These decisions announce the rule that has always been followed in Kansas.
The judgment is affirmed.